IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE


               STEVEN R. CHANCE v. STATE OF TENNESSEE

             Direct Appeal from the Circuit Court for Cheatham County
                 Nos. 13214 & 13599        Robert E. Burch, Judge




                 No. M2010-02443-CCA-R3-HC - Filed June 29, 2011



This matter is before the Court upon the State’s motion to affirm the judgment of the trial
court by memorandum opinion pursuant to Rule 20 of the Rules of the Court of Criminal
Appeals. The Petitioner, Steven R. Chance, appeals the trial court’s dismissal of his
petition for habeas corpus relief. Upon a review of the record, we are persuaded that the
habeas corpus court was correct that the Petitioner is not entitled to habeas corpus relief.
This case meets the criteria for affirmance pursuant to Rule 20 of the Rules of the Court
of Criminal Appeals. Accordingly, the State’s motion is granted, and the judgment of the
trial court is affirmed.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed
           Pursuant to Rule 20, Rule of the Court of Criminal Appeals

R OBERT W. W EDEMEYER, J., delivered the opinion of the court, in which D AVID H.
W ELLES and J ERRY L. S MITH, JJ., joined.

Steven R. Chance, Whiteville, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; Lindsy Paduch Stempel, Assistant
Attorney General; Dan M. Alsobrooks, District Attorney General, for the Appellee, State
of Tennessee.

                              MEMORANDUM OPINION

      The record reflects that the Petitioner is currently incarcerated for several
convictions. In October of 1999, the Petitioner entered a plea of nolo contendre to felony
theft, and the trial court sentenced him as a Range II offender to six years. The trial court
ordered the Petitioner to serve nine months in confinement and then to serve the balance
of his sentence, five years and three months, on Community Corrections. In February
2001, the Petitioner pled guilty to aggravated assault, aggravated burglary, and evading
arrest. The trial court sentenced him again as a Range II offender to an effective sentence
of eight years in confinement. The judgment form for the aggravated burglary conviction
indicates that the Petitioner’s eight-year sentence was to run consecutively to the six-year
sentence he was serving for his 1999 conviction.

        In February 2001, the Petitioner filed a petition for post-conviction relief in which
he requested, inter alia, jail credit for the time he served on Community Corrections. The
trial court ordered that the Petitioner be given 303 days total credit for the time he spent
outside the Department of Correction’s custody and denied relief based upon the
remaining issues raised in his petition. In August 2010, the Petitioner filed a petition for
habeas corpus relief, alleging that he was being held past the expiration of his sentence
because the Department of Correction had not properly applied his pretrial jail credits.

        The habeas corpus court reviewed this issue, and it issued a written order denying
the Petitioner habeas corpus relief without holding a hearing. The lower court’s order
states:

               The Petition alleges that he is being held past the expiration of his
       sentence. In Cheatham County case #13214, Petitioner was sentenced to six
       years on the 12th day of October 1999. He was given five month’s jail
       credit, which essentially back dates his date of conviction to the 12 th of May
       1999. In Cheatham Count[y] case #13599, Petitioner was sentenced to
       eight years on the first day of February 2001, which sentence was to run
       consecutively to the sentence in #13214. This sentence did not start to run
       until the sentence in #13214 expired on May 12, 2006. Allowing jail credits
       in the order, Petitioner’s sentence in #13599 expires on the 12th day of July
       2012. Since he is not being held past that date, he is not entitled to relief
       under the Writ of Habeas Corpus.

Accordingly, the habeas corpus court denied the Petitioner’s petition. It is from that
judgment that the Petitioner now appeals.

                                       II. Analysis

       On appeal, the Petitioner contends that his sentence has expired because he was
not properly awarded the appropriate jail credit. He asserts that the post-conviction court,

                                             -2-
after an evidentiary hearing, awarded him 303 days of jail credit in case #13214 and 281
days of jail credit in case #13599. The State counters first that the Petitioner did not
strictly comply with the procedural requirements of a petition for writ of habeas corpus
because he failed to file his petition in the court most convenient in point of distance to
the application and failed to attach sufficient documentation to support his claims.
Further, the State contends, the Petitioner’s sentence does not expire until 2012 because
he was entitled to 303 days jail credit on the fourteen-year sentence he began serving on
October 12, 1999.

       Whether habeas corpus relief should be granted is a question of law. Edwards v.
State, 269 S.W.3d 915, 919 (Tenn. 2008). Thus, we apply de novo review and afford no
presumption of correctness to the findings and conclusions of the court below. Summers
v. State, 212 S.W.3d 251, 255 (Tenn. 2007); Hogan v. Mills, 168 S.W.3d 753, 755 (Tenn.
2005).

       Article I, section 15 of the Tennessee Constitution guarantees the right to seek
habeas corpus relief. Tenn. Const. art. I, § 15; Faulkner v. State, 226 S.W.3d 358, 361
(Tenn. 2007). Although the right is guaranteed in the Tennessee Constitution, the right is
governed by statute. T.C.A. § 29-21-101 (2009) et seq. Although there is no statutory
limit preventing a habeas corpus petition, the grounds upon which relief can be granted
are very narrow. Edwards, 269 S.W.3d 919; May v. Carlton, 245 S.W.3d 340, 344 (Tenn.
2008). “‘[A] petition for writ of habeas corpus may not be used to review or correct
errors of law or fact committed by a court in the exercise of its jurisdiction.’” Edwards,
269 S.W.3d 920, 2008 WL 4248714, at *3 (quoting State ex rel. Holbrook v. Bomar, 211
Tenn. 243, 246, 364 S.W.2d 887, 888 (1963)). It is the burden of the petitioner to
demonstrate by a preponderance of the evidence that “the sentence is void or that the
confinement is illegal.” Wyatt v. State, 24 S.W.3d 319, 322 (Tenn. 2000). In other
words, the very narrow grounds upon which a habeas corpus petition can be based are as
follows: (1) a claim there was a void judgment which was facially invalid because the
convicting court was without jurisdiction or authority to sentence the defendant; or (2) a
claim the defendant’s sentence has expired. Stephenson v. Carlton, 28 S.W.3d 910, 911
(Tenn. 2000); Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993). “An illegal sentence,
one whose imposition directly contravenes a statue, is considered void and may be set
aside at any time.” May v. Carlton, 245 S.W.3d at 344 (citing State v. Burkhart, 566
S.W.2d 871, 873 (Tenn. 1978)). In contrast, a voidable judgment is “one that is facially
valid and requires the introduction of proof beyond the face of the record or judgment to
establish its invalidity.” Taylor, 995 S.W.2d at 83; see State v. Richie, 20 S.W.3d 624,
633 (Tenn. 2000).

       If after a review of the habeas petitioner’s filings the habeas corpus court

                                            -3-
determines that the petitioner would not be entitled to relief, then the petition may be
summarily dismissed. T.C.A. § 29-21-109, State ex rel. Byrd v. Bomar, 381 S.W.2d 280,
283 (Tenn. 1964). Further, a habeas corpus court may summarily dismiss a petition for
writ of habeas corpus without the appointment of a lawyer and without an evidentiary
hearing if there is nothing on the face of the judgment to indicate that the convictions
addressed therein are void. Passarella v. State, 891 S.W.2d 619, 627 (Tenn. Crim. App.
1994), superceded by statute as stated in State v. Steven S. Newman, No. 02C01-9707-
CC-00266, 1998 WL 104492, at *1 n.2 (Tenn. Crim. App., at Jackson, Mar. 11, 1998), no
Tenn. R. App. P. 11 application filed.

        The procedural requirements for habeas corpus relief are mandatory and must be
scrupulously followed. Hickman v. State, 153 S.W.3d 16, 21 (Tenn. 2004). The formal
requirements for an application for habeas corpus relief are codified at Tennessee Code
Annotated section 29-21-107, and a trial court “may properly choose to dismiss a petition
for failing to comply with the statutory procedural requirements.” Hickman, 153 S.W.3d
at 21.

        In the case under submission, the Petitioner failed to adhere to the mandatory
requirements for habeas corpus petitions. First, the Petitioner failed to file his petition in
the proper court. The petition should have been filed in the court most convenient in
point of distance to the application. T.C.A. § 29-21-105. The Petitioner is incarcerated in
Hardeman County and filed his petition in Cheatham County. While he explained that he
believed Cheatham County was a better venue because all the paperwork in this case was
administered by Cheatham County, this Court has repeatedly held that the convenience of
access to paperwork pertaining to a petitioner’s case is not a sufficient reason for filing in
a court other than one where the petitioner is incarcerated. Ashad R.A. Muhammad Ali v.
State, No. M2010-01832-CCA-R3-HC, 2011 WL 1876891, at *2 (Tenn. Crim. App., at
Nashville, May 11, 2011), no Tenn. R. App. P. 11 application filed. The Petitioner has
failed to comply with Tennessee Code Annotated section 29-21-105, and this alone is an
adequate basis for the trial court to dismiss his petition. See Clifford W. Rogers v. State,
No. W2002-02268-CCA-R3-CO, 2003 Tenn. Crim. App. LEXIS 326 (Tenn. Crim. App.,
at Jackson, March 25, 2003) (not cited in Westlaw).

       Further, the paperwork attached to the petition references case #13599 and not
case #13214. The “Exhibit B” to the Petitioner’s habeas corpus petition states that his
sentence in case #13599 should run consecutively to case #13214 and notes the credits
applied in case #13214, but it does not note what, if any, jail credits apply to his sentence
in case #13599. Without documentation from case #13599, we cannot determine whether
the jail credits were appropriately applied. It is the Petitioner’s duty to ensure all
appropriate documentation is attached to his petition. See T.R.A.P. 24(b); State v.

                                             -4-
Ballard, 855 S.W.2d 557, 560 (Tenn. 1993). Thus, the petition could also have been
dismissed on this basis alone. See Rogers, 2003 Tenn. Crim. App. LEXIS 326.

       Even if the petition had complied with the statutory requirements, we conclude that
the habeas corpus court, which dismissed the petition based upon its merits, did not err.
This Court has recently concluded that the trial court’s failure to award jail credit is a
cognizable claim for relief. In Tucker v. Morrow, 335 S.W.3d 116, 122 (Tenn. Crim.
App. 2009). The Court in Tucker stated:

             Although claims “relative to the calculation of sentencing credits and
      parole dates” must be reviewed pursuant to the Uniform Administrative
      Procedures Act rather than via a petition for writ of habeas corpus, this
      general rule does not apply to the award of pretrial jail credits. The award
      of sentence reduction credits is governed by Code section 41-21-236, which
      provides that “[n]o inmate shall have the right to any such time credits,”
      T.C.A. § 41-21-236(a)(2)(C) (2006), and that “[s]entence credits shall not
      be earned or credited automatically, but rather shall be awarded on a
      monthly basis to an inmate at the discretion of the responsible warden in
      accordance with the criteria established by the department.” Id. § 41-21-
      236(a)(3). Because there is no statutory right to sentence reduction credits
      and because the grant or denial of such credits lies solely within the
      discretion of the warden of the institution wherein the inmate is
      incarcerated, claims regarding the miscalculation or misapplication of
      sentence reduction credits are not cognizable in a habeas corpus petition,
      which is available only to contest a void judgment.

              The award of pretrial jail credits, on the other hand, lies strictly
      within the purview of the trial court rather than the Department of
      Correction. Id. § 40–23–101(c); see also Mark Grimes [v. Tony Parker,
      No. W2007-00169-CCA-R3-HC, 2008 WL 141129, at *3 (Tenn. Crim.
      App., at Jackson, Jan. 14, 2008), no Tenn. R. App. P. 11 application filed] . .
      . . Unfortunately, this Court has far too often conflated sentence reduction
      credits, which are governed solely by the Department of Correction, with
      pretrial and post-judgment jail credits, which can be awarded only by the
      trial court. As a result, some of the opinions of this court erroneously hold
      that a petitioner may only challenge the trial court’s failure to award pretrial
      jail credits via the Uniform Administrative Procedures Act. See, e.g.,
      Steven Lamont Anderson v. State, No. W2006-00866-CCA-R3-HC, 2009
WL 536993 (Tenn. Crim. App., Jackson, Mar. 2, 2009). As noted by Judge
      Tipton in his concurring opinion in State v. Greg Smith, No. E2003-01092-

                                            -5-
      CCA-R3-CD, 2004 WL 305805 (Tenn. Crim. App., Knoxville, Feb. 18,
      2004), however, “the trial court is required at the time of sentencing to
      allow a defendant pretrial jail credit. The DOC is powerless to change what
      the trial court awarded or failed to award.” Greg Smith (Tipton, J.,
      concurring). In consequence, any resort to administrative avenues of relief
      to address the trial court’s failure to award pretrial jail credits would be
      futile.

Tucker, 335 S.W.3d at 122 (footnote omitted). Therefore, the Petitioner’s contentions in
this case were properly reviewable by the habeas corpus court.

        The habeas corpus court, however, found that the Petitioner’s sentence had not
expired because, according to the court’s calculations, which took into account the 303
days of jail credit awarded to the Petitioner, he had not served time beyond that to which
he was sentenced. We conclude that, based upon the record before us, the evidence
supports the habeas corpus court’s findings. The Petitioner began serving his sentence on
October 12, 1999. Including the Petitioner’s 303 days of jail credit, he would not be
eligible for release until July 12, 2012. He is not, therefore, entitled to habeas corpus
relief.

                                    III. Conclusion

      Upon due consideration of the pleadings, the record, and the applicable law, this
Court concludes that the petition was properly dismissed. Accordingly, the State’s
motion is granted. The judgment of the trial court is affirmed in accordance to Rule 20,
Rule of the Court of Criminal Appeals.

                                                 _________________________________
                                                 ROBERT W. WEDEMEYER, JUDGE




                                           -6-